Order entered December 17, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-01355-CR

                                    L.D. MILLER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-27250-Y

                                          ORDER
        The Court GRANTS court reporter Sharon Hazelwood’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Hazelwood to file the reporter’s record within THIRTY (30) DAYS

from the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE